Gilnillan, C. J.
It is a matter of no importance in this case what the character of the transaction in respect to the stock was,— that it was an executory contract by plaintiff to transfer the stock to defendant, or a transfer by plaintiff to defendant, and a pledging or mortgaging by the latter to the former, — for, whatever its character, defendant acquired by it rights in respect to the stock which, upon performance of the contract on his part, he could enforce against plaintiff; and the vesting in him of such rights-was a sufficient consideration for the note he executed for the stock.
Order affirmed.